DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2022 has been entered.

 Response to Amendment
Claims 1-12, 14-17 and 19-20 has been amended changing the scope and contents of the claim. 
Claim 21 has been cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:
Line 2, change “couplable” to “coupled”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-19 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0060512 to Sorenson et al. (hereinafter Sorenson), and further in view of WO 2017/222970 (hereinafter WO ‘970)
Regarding independent claim 1, Sorenson discloses an apparatus, comprising:
processing circuitry communicatively couplable to an ultrasound imaging device (E.g., see figure 5; figures 1-4 are also pertinent) and configured to:
receive ultrasound imaging data from the ultrasound imaging device (E.g., figure 5; paragraph 0078, “According to another scenario, for example, a PACS server or CT, MRI, ultrasound, X-ray, or other imaging modality or information system can send studies to a first engine of the e – suite”);
automatically calculate a prediction of a collective opinion of a group of individuals (paragraphs 44-46 below outline automated “peer reviews” i.e., collective opinion of a group of individuals; additionally, an automated quality control score generated by image processing engine, and/or automated validation of peer review results, and/or machine learning modeling of a specialized algorithm from peer review to automate acceptance/rejection of feedback; are all considered reading against the above-mentioned limitation; see cited paragraphs 44-46 below for actual text)  

    PNG
    media_image1.png
    733
    469
    media_image1.png
    Greyscale

regarding:
(a) ultrasound imaging data (Figure 4A – input of medical images, to the processing, and further outputting results based on the input imaging data); and/or (b) an output based on the ultrasound imaging data (E.g., see Figures 4-5, “Results”; also Abstract, “Image processing engines detect , confirm or verify findings by physicians or other engines , where the engines operate as peer reviewers;” Figure 4A – input of medical images, to the processing, and further outputting results based on the input imaging data; paragraph 0078, “After the first engine processes the studies , the output of findings from the first engine can be sent to a second engine and a third engine can be sent to a second engine and a third engine”) by electronically processing the ultrasound imaging data, and/or the output based on the ultrasound imaging data using a statistical model (paragraph 0027, “The image processing engines can work independently or in combination with one another when evoked or enabled on a multi - sided platform which utilizes machine learning , deep learning and deterministic statistical methods ( engines ) running on medical image data , medical metadata and other patient and procedure related content to achieve improved cohorts of images and information that have a higher or lower pre - test probability or confidence of having a specific targeted finding confirmed by the physician or clinician .”).
Sorenson additionally teaches machine learning techniques that inject feature(s) “findings” based on physician reviews based on “inferences” and “similarities” with no prior knowledge, as well as, using GUI for machine learning training.  See Figures 10a-b and cited paragraph 124 below:

    PNG
    media_image2.png
    287
    475
    media_image2.png
    Greyscale

However, it is not clear from Sorenson as cited above concerning “display, simultaneously via a graphical user interface (GUI), the ultrasound imaging data with a visual indicator indicative of the prediction” as further recited, but WO ‘970 does.  See (Figure 8D; paragraph 0007, “provide at least one instruction to an operator of the ultrasound device indicating how to reposition the ultrasound device in furtherance of capturing an ultrasound image of the subject that contains the target anatomical view; and responsive to a determination that the ultrasound image contains the target anatomical view, provide an indication to the operator that the ultrasound device is properly positioned;” paragraph 0039, “and cause the display to present the composite image to the operator.”), 
wherein: 
“the processing circuitry is configured to automatically calculate the prediction and display the visual indicator indicative of the prediction in real-time as the ultrasound imaging data is collected” WO ‘970 (see paragraph 0005, “The App may provide real-time guidance to the operator regarding how to properly position the ultrasound device on the subject to capture a medically relevant ultrasound image;” paragraph 00101, “In some embodiments, a method for real-time measurement prediction of ultrasound imaging is provided;” paragraph 00305, “The ultrasound data may be processed in real-time during a scanning session as the echo signals are received.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of WO ‘970 in order to guide a user to operate an ultrasound device (Abstract).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Sorenson in the combination further discloses  wherein the processing circuitry is configured, when automatically calculating the prediction of the collective opinion of the group of individuals regarding; (a) the ultrasound imaging data (see figure 1 analysis); and/or (b) the output based on the ultrasound imaging data (see figure 1 analysis), to calculate a prediction of a collective opinion of a group of individuals regarding usability of ultrasound imaging data (paragraph 0040-0041, “alerts can be provided if there are … high quality, low quality, failed, or successful results returned by one or many engines or ensembles ”; paragraph 0043, “one embodiment of the invention regulates inferencing and image cohort collection based on image acquisition quality;” see also paragraph 0044; “Usability” here is the quality of acquired image(s).  A randomly selected peer review group to assess the quality of acquired PAC images and then validating them for machine learning model read against the above limitation).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Sorenson in the combination further discloses wherein the processing circuitry is configured, when automatically calculating the prediction of the collective opinion of the group of individuals regarding: (a) the ultrasound imaging data (see claim 1 analysis); and/or (b) the output based on the ultrasound imaging data (see claim 1 analysis), but fails to explicitly teach to calculate a prediction of a group of individuals who would classify the ultrasound imaging data as clinically usable (Figure 9; “peer findings” are read as the prediction; NOTE: a randomly selected peer review group is equivalent to a prediction of a group of individuals as claimed).
Regarding dependent claim 4, the rejection of claim 3 is incorporated herein. Additionally, Sorenson in the combination further discloses wherein the processing circuitry is configured, when displaying the visual indicator indicative of the prediction to display the fraction (Figure 9; a randomly selected group for peer review would imply a fraction of reviewers in the community of peer reviewers).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Sorenson in the combination further discloses wherein the processing circuitry is configured, when automatically calculating the prediction of the collective opinion of the group of individuals regarding: (a) the ultrasound imaging data (See claim 1 analysis); and/or (b) the output based on the ultrasound imaging data (See claim 1 analysis), to calculate a prediction of a collective opinion of a group of individuals regarding a segmentation of the ultrasound imaging data (Paragraph 0033, “Findings can include but are not limited to … segmentations , overlays … and any other values commonly viewed;” Paragraph 0055, “In one embodiment , each of image processing engines or modules 113 - 115 may be configured to perform a specific image processing operation on medical images , such as … organ identification and segmentation”).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Sorenson in the combination further discloses wherein the processing circuitry is configured, when automatically calculating the prediction of the collective opinion of the group of individuals regarding: (a) the ultrasound imaging data (see claim 1 analysis); and/or (b) the output based on the ultrasound imaging data (see claim 1 analysis) , to calculate a prediction of a fraction of the group of individuals who would agree that a segmentation automatically performed based on one or more images was performed correctly (See figures 6A-B which illustrates “random selection for peer review” i.e., a subset of peer review – not all; see also figure 9 i.e., primary findings and/or peer findings for lung nodule and validating them would imply agreement that segmented lung nodule is correct).
Regarding dependent claim 8, the rejection of claim 7 is incorporated herein. Additionally, Sorenson in the combination further discloses wherein the processing circuitry is configured, when displaying the visual indicator of the prediction to display the fraction (Figure 9; a randomly selected group for peer review would imply a fraction of reviewers in the community of peer reviewers). 
Regarding dependent claim 9, the rejection of claim 7 is incorporated herein. Additionally, the references and analysis of claim 5 apply directly.
Regarding dependent claim 10, the rejection of claim 1 is incorporated herein. Additionally, Sorenson in the combination further discloses when automatically calculating the prediction of the collective opinion of the group of individuals regarding: (a) the ultrasound imaging data (see claim 1 analysis); and/or (b) the output based on the imaging data (see claim 1 analysis), to calculate a prediction of the fraction of a group of individuals who would believe that a given pixel in an image is within a segmented region (see claim 6 analysis; additionally from paragraph 0033, “contours, segmentations, … similarities…” imply pixels of interest are within these contours/segmentations; see also paragraph 0161; see also figure 9 i.e., primary findings and/or peer findings for lung nodule and validating them would imply the “pixels” of validated findings are commensurate with how many reviewers validated them).
Further, as seen in Figure 11, the report includes what the engine name was, and the known finding versus the engine finding. Thus, a known finding would be understood as the ground truth that other physicians have agreed to. 
Regarding dependent claim 11, the rejection of claim 1 is incorporated herein. Additionally, Sorenson in the combination as a whole discloses wherein the processing circuitry is configured, when automatically calculating the prediction of the collective opinion of the group of individuals regarding: (a) the ultrasound imaging data (see claim 1 analysis); and/or (b) the output based on the imaging data (see claim 1 analysis), to generate a segmentation mask where a value of a property of each pixel in the segmentation mask is proportional to a prediction of a fraction of the group of individuals who would believe that a corresponding pixel in an image is inside a segmented region (see claim 10 analysis above namely see also figure 9 i.e., primary findings and/or peer findings for lung nodule and validating them would imply the “pixels” of validated findings are commensurate with how many reviewers validated them; additionally, see paragraphs 0177-0179 which clearly disclose using “tools” that necessitate segmentation mask structure specific analyses; additionally, “overlay/segmentation” as noted in paragraph 0033 above necessitate segmentation mask; see also figure 9 i.e., primary findings and/or peer findings for lung nodule and validating them would imply the “pixels” of validated findings are commensurate/proportional with how many reviewers validated them).
Regarding dependent claim 12, the rejection of claim 11 is incorporated herein. Additionally, Sorenson in the combination further discloses wherein the processing circuitry is configured, when displaying the visual indicator indicative of the prediction to display the segmentation mask (Paragraph 0055, “In one embodiment , each of image processing engines or modules 113 - 115 may be configured to perform a specific image processing operation on medical images , such as , for example …, organ identification and segmentation;” Paragraph 0033, “Findings can include but are not limited to derived images , contours , segmentations , overlays , … , peer review systems , laboratory systems and / or advanced visualization systems;” paragraph 0061, Flagging can include displaying the actual finding( s ) , or derived summary indication utilizing a combination of findings”; see also paragraphs 0176-0179 e.g., dimensions, volume, 3D display of selected regions with comparison data, 2D side-by-side view etc…).
Regarding dependent claim 13, the rejection of claim 11 is incorporated herein. Additionally, Sorenson in the combination further discloses wherein the processing circuitry is configured to overlay the segmentation mask on the image (Paragraph 0033, “Findings can include but are not limited to derived images, contours, segmentations, overlays, …, peer review systems, laboratory systems and / or advanced visualization systems;” segmentations and overlays are read as overlaying a segmentation to the image; see also claim 11 analysis above).
Regarding dependent claim 14, the rejection of claim 1 is incorporated herein. Additionally, Sorenson in the combination further teaches wherein the processing circuitry is configured, when automatically calculating the prediction of the collective opinion of the group of individuals regarding: (a) the ultrasound imaging data (see claim 1 analysis); and/or (b) the output based on the ultrasound imaging data (see claim 1 analysis), to calculate a prediction of a collective opinion of a group of individuals regarding a measurement performed based on the ultrasound imaging data (see figures 6A-B and paragraph 78; primary/peer review groups assessing/validating lung nodule from acquired PAC images, which could be ultrasound data.).
Regarding dependent claim 15, the rejection of claim 1 is incorporated herein. Sorenson in the combination further discloses when automatically calculating the prediction of the collective opinion of the group of individuals regarding; (a) the ultrasound imaging data; and/or (b) the output based on the ultrasound imaging data, to calculate a prediction of a distribution of measurement values that would be manually calculated based on the ultrasound imaging data by the group of individuals (Figure 9; “primary findings” and “peer findings” are manually done; and since these are tabulated by “study #”, a listing of the “findings” and “validation” is construed as a prediction of distribution of measurement values).
Regarding dependent claim 16, the rejection of claim 15 is incorporated herein. Additionally, Sorenson in the combination further discloses wherein the processing circuitry is configured, when displaying the visual indicator indicative of the prediction to graphically display the distribution (Figure 9; graphically displays the findings of the group).
Regarding dependent claim 17, the rejection of claim 1 is incorporated herein. Additionally, Sorenson in the combination further discloses wherein the processing circuitry is configured, when automatically calculating the prediction of the collective opinion of the group of individuals regarding: (a) the ultrasound imaging data; and/or (b) the output based on the ultrasound imaging data, to predict an approximation of a distribution of measurement values of the ultrasound imaging data that would result from a manual calculation process (Figure 9; “primary findings” and “peer findings” are manually done; and since these are tabulated by “study #”, a listing of the “findings” and “validation” is construed as a prediction of distribution of measurement values).
Regarding dependent claim 18, the rejection of claim 17 is incorporated herein. Additionally, Sorenson in the combination further discloses wherein the approximation comprises a mean, a standard deviation, a confidence interval, and/or a percentile (Paragraph 0090, “The tracking module 211 can track the engine data”… “data on features of the images in the studies including , but not limited to , wall thickness , texture , slope , measurements , density , heterogeneity , standard deviation of a range of voxels , or any combination thereof;” further the features are not limited to the aforementioned values, thus it would be obvious to incorporate other metrics to be calculated).
Regarding dependent claim 19, the rejection of claim 17 is incorporated herein. Additionally, Sorenson in the combination further discloses wherein the processing circuitry is configured, when displaying the visual indicator indicative of the prediction to display the approximation (Figure 9; “primary findings” and “peer findings” are manually done; and since these are tabulated by “study #”, a listing of the “findings” and “validation” is construed as a prediction of distribution of measurement values; the visual indicator is further read as the graph of Figure 9).	 
Regarding dependent claim 26, the rejection of claim 1 is incorporated herein. Additionally, Sorenson in the combination further discloses wherein the processing circuitry is contained within a portable device (paragraph 0049, “Client devices 101 - 102 can be a desktop, laptop, mobile device, workstation, etc.”).
Regarding dependent claim 27, the rejection of claim 1 is incorporated herein. Additionally, Sorenson in the combination further discloses wherein the portable device is a smartphone or a tablet (paragraph 0049, “Client devices 101 - 102 can be a desktop, laptop, mobile device, workstation, etc.;” ‘mobile device’ is read as a smartphone; NOTE: tablet was not analyzed because it is an alternative)

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior arts of record teach methods of calculating a prediction of user opinions and further displaying indicators of the calculated values. However, none of them alone or in any combination teaches the limitations as recited in claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent No. 10,231,704 to Raghavan et al. discloses methods for acquiring ultrasonic data of a target region comprising high quality.
U.S. Patent No. 7,599,534 to Krishnan discloses methods and tools for automated decision support for screening, evaluating, and/or diagnosing medial conditions.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668